UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

ALBANY AIRPORT HIE, LLC and
400 HIE LLC,

                                 Plaintiffs,
                                                      No. 1:17-CV-554
             -V-

THE HANOVER INSURANCE GROUP, INC.
also known as Hanover Insurance Company, Inc.
and CITIZENS INSURANCE COMPANY OF
AMERICA,

                         Defendants.
--------------------------------

APPEARANCES:                                          OF COUNSEL:

MARTIN, SHUDT, WALLACE, DILORENZO &                   ROBERT L. ADAMS, ESQ.
   JOHNSON
Attorneys for Plaintiffs
258 Hoosick Street, Suite 201
P.O. Box 1530
Troy, NY 12180

MURA & STORM, PLLC                                    ROY A. MURA, ESQ.
Attorneys for Defendants
14 Lafayette Square
930 Rand Building
Buffalo, NY 14203


DAVID N. HURD
United States District Judge

                           MEMORANDUM-DECISION and ORDER

I. INTRODUCTION

      This is an insurance coverage dispute between Albany Airport HIE, LLC and 400 HIE,

LLC (collectively "plaintiffs") and The Hanover Insurance Group, Inc. ("Hanover") and
Citizens Insurance Company of America ("Citizens") (collectively "defendants"). Plaintiffs

seek a judgment declaring that defendants are obligated to provide insurance coverage and

seek damages for various contract related claims stemming from a denial of coverage.

       On April 17, 2017 plaintiffs brought suit against defendants in New York State

Supreme Court, Albany County. On May 19, 2017, defendants removed the suit to this Court

based upon diversity jurisdiction. Defendants now move for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure ("Rule") 12(c) and summary judgment pursuant

to Rule 56 dismissing the four count Complaint. Plaintiffs opposed only defendants' motion

pursuant to Rule 56 to dismiss the second cause of action for breach of contract.

Defendants replied. Oral argument was heard on August 1, 2019 in Utica, New York.

Decision was reserved.

II. BACKGROUND

       The facts are largely undisputed. They are drawn from the undisputed facts in

defendants' Statement of Material Facts ("Defs.' SMF"), plaintiffs' Response Statement of

Material Facts and Statement of Additional Material Facts, defendants' Response to

Plaintiffs' Statement of Additional Material Facts, and the exhibits and affidavits submitted in

connection with the motions. Where the facts stated by the moving parties are supported by

testimonial or documentary evidence, and denied with only a conclusory statement, or not

denied at all, those facts are found to be true. See Local Rule 7.1(a)(3) ("The Court shall

deem admitted any properly supported facts set forth in the Statement of Material Facts that

the opposing party does not specifically controvert.").

       During the relevant time, plaintiffs owned two hotels in the Albany, New York area. In

2010, plaintiffs entered into a management agreement with Bullock Hospitality LLC ("Bullock

                                               -2-
Hospitality") to manage both hotels. Tod Hanlon signed the management agreement as sole

member and manager of Bullock Hospitality. Defs.' SMF ¶ 13.

      Defendant Citizens1 issued insurance policy number ZBS 9632488 02 for the

policy period from August 1, 2014 through August 1, 2015 (the "policy"). Id. ¶ 1. The policy

listed eight named insureds including: "400 HIE, LLC DBA ALBANY AIRPORT HOLIDAY

INN EXPRESS AND SUITES"; "ALBANY AIRPORT HIE, LLC D/B/A ALBANY AIRPORT

HOTEL"; and "BULLOCK HOSPITALITY, LLC." Id. ¶¶ 5–6.

      In February 2015, plaintiffs reported to Citizens that their former hotel manager, Tod

Hanlon, had stolen over $700,000 from them by depositing checks intended for the hotels

into his own bank account. Id. ¶ 7. Plaintiffs made a claim to Citizens for coverage under

the policy's employee theft section of the policy's "GOLD FORM BROADENING

ENDORSEMENT." Id. ¶ 8. At the time of the reported theft, the policy's "GOLD FORM

BROADENING ENDORSEMENT" contained the following exclusion:

      (8) Special Employee Theft Exclusions

      We will not pay for:

      (a)   Loss resulting from "theft" or any other dishonest
      act committed by:

              (i)     You; or
              (ii)    Any of your partners or "members";

              Whether acting alone or in collusion with other persons.




          1
             Citizens is a subsidiary of defendant Hanover. Defs.' SMF ¶ 3. The parties dispute whether
  Hanover issues insurance policies and in fact issued the one at hand. For the reasons described below,
  there is no need to elaborate on the relationship between the two defendants.

                                                    -3-
Id. ¶ 9 (emphasis in original). The policy defined "you" and "your" to mean "the Named

Insured shown in the Declarations." Id. ¶ 10. The policy defined "member" to mean "an

owner of a limited liability company represented by its membership interest who, if a natural

person, may also serve as a 'manager.'" Id. ¶ 11.

       In March 2016, plaintiffs submitted documentation to Citizens, including W2-s from

2010 through 2014, indicating that during those years Tod Hanlon received wages from

Bullock Hospitality. Id. ¶ 12. During discovery in this action, plaintiffs produced a

management agreement and affidavit and testimony of their financial manager, John

VanDenburgh, establishing that at the time of the alleged theft, Tod Hanlon was the sole

member and manager of named insured Bullock Hospitality. Id. ¶¶ 13–14.

       In the course of the claim investigation, defendants sought an outside coverage

opinion from attorney Sonia Copesky of the Property & Liability Resource Bureau ("PLRB").

Adams Decl., ¶ 8, Ex. 6. That opinion concluded, inter alia, that the Special Employee Theft

Exclusion excluding coverage for theft by "You" or "Any of your partners or 'members'" did

not apply to exclude coverage for the instant alleged theft.

       On May 18, 2016, Citizens denied coverage to plaintiffs based on the policy's Special

Employee Theft Exclusion 8.a. Defs.' SMF ¶ 15.

III. LEGAL STANDARD

       The entry of summary judgment is warranted when "the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law." Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing FED.

R. CIV. P. 56(c)); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).

                                               -4-
        A fact is "material" for purposes of this inquiry if it "might affect the outcome of the suit

under the governing law." Anderson, 477 U.S. at 248; see also Jef freys v. City of N.Y., 426

F.3d 549, 553 (2d Cir. 2005). A material fact is genuinely in dispute "if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party." Anderson, 477 U.S. at

248.

        When summary judgment is sought, the moving party bears the initial burden of

demonstrating that there is no genuine issue of material fact to be decided with respect to

any essential element of the claim. Anderson, 477 U.S. at 250 n.4. The failure to meet this

burden warrants denial of the motion. Id. at 250. In the event this initial burden is met, the

opposing party must show, through affidavits or otherwise, that there is a material issue of

fact for trial. Id.

        When deciding a summary judgment motion, a court must resolve any ambiguities

and draw all inferences from the facts in a light most favorable to the nonmoving party.

Jeffreys, 426 F.3d at 553. Accordingly, summary judgment is inappropriate where "review of

the record reveals sufficient evidence for a rational trier of fact to find in the [non-movant's]

favor." Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002); see also Anderson , 477

U.S. at 250 (finding summary judgment appropriate only when there can be but one

reasonable conclusion as to the verdict).

IV. DISCUSSION

        A. Insurance Policy Interpretation

        "Insurance policies are, in essence, creatures of contract, and, accordingly, subject to

principles of contract interpretation." In re Estates of Covert, 97 N.Y.2d 68, 75 (2001).

"'Under New York law, a written contract is to be interpreted so as to give effect to the

                                                 -5-
intention of the parties as expressed in the unequivocal language they have employed.'"

Porco v. Lexington Ins. Co., 679 F. Supp. 2d 432, 435 (S.D.N.Y . 2009) (quoting Terwilliger v.

Terwilliger, 206 F.3d 240, 245 (2d Cir. 2000)).

       "Thus, the Court's analysis properly starts with the four corners of the Policy to

determine if there is any ambiguity." Porco, 679 F. Supp. 2d at 435; see also Law Debenture

Tr. Co. of N.Y. v. Maverick Tube Corp., 595 F.3d 458, 465 (2d Cir. 2010) ("[T]he initial

question for the court on a motion for summary judgment with respect to a contract claim is

whether the contract is unambiguous with respect to the question disputed by the parties.")

(internal quotations omitted).

       "When the provisions are unambiguous and understandable, courts are to enf orce

them as written." Parks Real Estate Purchasing Grp. v. St. Paul Fire & Marine Ins. Co., 472

F.3d 33, 42 (2d Cir. 2006). "Policy terms are unambiguous where they provide 'a definite

and precise meaning, unattended by danger of misconception in the purport of the contract

itself, and concerning which there is no reasonable basis for a difference of opinion.'" Liberty

Mut. Ins. Co. v. Fairbanks Co., 170 F. Supp. 3d 634, 642 (S.D.N.Y. 2016) (quoting Olin Corp.

v. Am. Home Assurance Co., 704 F.3d 89, 99 (2d Cir. 2012)).

       "Where, on the other hand, contract terms are 'capable of more than one meaning

when viewed objectively by a reasonably intelligent person who has examined the context of

the entire integrated agreement and who is cognizant of the customs, practices, usages and

terminology as generally understood in the particular trade or business,' the contract term s

are ambiguous and summary judgment is [generally] inappropriate." Liberty Mut. Ins. Co.,

170 F. Supp. 3d at 642 (quoting Olin Corp., 704 F.3d at 99).



                                               -6-
       B. Defendants' Motion

       Defendants argue the second cause of action alleging a breach of contract must be

dismissed because the Special Employee Theft Exclusion applies: Tod Hanlon was the sole

member of a named insured and the policy excludes coverage for loss resulting from theft

committed by a named insured or any partner or member of a named insured. Not so, say

plaintiffs. According to them, defendants contracted to pay for losses from thefts by an

employee. Plaintiffs contend that while Tod Hanlon was a member of Bullock Hospitality, his

theft was carried out in his individual capacity as an employee rather than a member of a

named insured. Plaintiffs also focus significant attention on the relationship or lack thereof

among the named insureds, as well as on the PLRB coverage opinion. In particular, plaintiffs

urge that the because the PLRB coverage opinion was in conflict with defendants' ultimate

coverage position, the terms of the policy are capable of more than one meaning when

viewed objectively by a reasonably intelligent person and the contract is thus ambiguous. In

sum, plaintiffs argue defendants have failed to carry their burden that the exclusion applies

and contend there are genuine and triable issues of fact as to both defendants.

       C. Special Employee Theft Exclusion 8.a.

       In New York, "an insurer bears the burden of proving that an exclusion applies." Ment

Bros. Iron Works Co., Inc. v. Interstate Fire & Cas. Co., 702 F.3d 118, 121 (2d Cir. 2012).

Therefore, "to 'negate coverage by virtue of an exclusion, an insurer must establish that the

exclusion is stated in clear and unmistakable language, is subject to no other reasonable

interpretation, and applies in the particular case and that its interpretation of the exclusion is

the only construction that [could] fairly be placed thereon.'" Parks Real Estate Purchasing



                                                -7-
Grp., 472 F.3d at 42 (quoting Throgs Neck Bagels, Inc. v. GA Ins. Co. of N.Y., 241 A.D.2d 66

(N.Y. App. Div. 1st Dep't Apr. 9, 1998)).

       It is undisputed Tod Hanlon was a member or sole member of Bullock Hospitality at

the time he stole monies from plaintiffs. It is undisputed Bullock Hospitality was a named

insured. The policy excludes coverage for theft committed by a named insured or by any

partner or member of a named insured. There are no triable issues of material fact regarding

the applicability of Special Employee Theft Exclusion 8.a. Plaintiffs seek what the policy

simply does not cover—an alleged theft by a member of a named insured.

       "[P]arties cannot create ambiguity from whole cloth where none exists, because

provisions 'are not ambiguous merely because the parties interpret them differently.'"

Universal Am. Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, Pa., 25 N.Y.3d 675, 680 (2015)

(quoting Mount Vernon Fire Ins. Co. v. Creative Hous. Ltd., 88 N.Y.2d 347, 352 (1996)). The

instant exclusion is not ambiguous. To the extent Ms. Copesky of the PLRB found the

exclusion inapplicable, it appears her opinion was based on incorrect or incomplete

information. The existence of a conflicting interpretation, based upon incorrect information,

does not render the policy "subject to . . . other reasonable interpretation." Parks Real Estate

Purchasing Grp., 472 F.3d at 42. An interpretation based on incorrect f acts cannot be

deemed reasonable.

       The PLRB opinion is unreasonable in that it f ound Bullock Hospitality was an

"additional insured." Adams Decl., Ex. 6. To the contrary, it is undisputed that Bullock

Hospitality was in fact a "named insured." Defs.' SMF ¶ 6. This distinction is key as the

relevant policy provision excludes coverage for loss resulting from theft by "you" or "any of

your partners or members." As the policy defined "you" and "your" to mean "the named

                                              -8-
insured," it is significant that Bullock Hospitality was in fact a "named insured" rather than an

"additional insured." The PLRB opinion correctly notes that "you" and '"your" do not refer to

any "additional insureds." Adams Decl., Ex. 6.

       Based on the incorrect premise that Bullock Hospitality was an "additional insured"

instead of a "named insured," Ms. Copesky concluded "it appears that Bullock is not likely

considered 'you' for purposes of the exclusion as they are an additional insured and not the

primary named insured." Id. She went on to find that plaintiffs and Bullock Hospitality would

not constitute partners within the meaning of the policy, nor would Bullock Hospitality "fall into

the other categories for excluding coverage: members, partners, etc." Id. To reiterate, the

PLRB's interpretation, in conflict with defendants', does not render the exclusion ambiguous.

       Defendants have carried their burden to show the Special Employee Theft Exclusion

applies, that there are no disputed issues of fact, and that they are entitled to judgment as a

matter of law. To the extent that plaintiffs urge criticism of Citizens' and Hanover's

responsibilities during the underwriting process and their alleged failure to insert policy

language to identify, control, or eliminate the resulting risk at the underwriting stage, those

arguments have been considered and are found to be without merit.

       Accordingly, defendants' motion for summary judgment dismissing the second cause

of action for breach of contract will be granted. Any dispute over whether Hanover issues

insurance policies and whether it issued the instant policy is moot as defendants' motion for

summary judgment will be granted and the Complaint will be dismissed in its entirety.

V. CONCLUSION

       Plaintiffs have not opposed that part of defendants' motion seeking dismissal pursuant

to Rule 12(c) of the first, third, and fourth causes of action and those claims will be

                                               -9-
dismissed. Defendants have established their entitlement to judgment as a matter of law

under Rule 56 dismissing the second cause of action. Therefore, the Complaint will be

dismissed in its entirety.

       Therefore, it is

       ORDERED that

       1. Defendants' motion for summary judgment is GRANTED;

       2. The Complaint is DISMISSED in its entirety; and

       3. The Clerk is directed to enter judgment accordingly and close the file.




Dated: August 7, 2019
       Utica, New York.




                                             - 10 -
